 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDVictor Industries Corporation of CaliforniaandInter-national Associatiod of Machinists and AerospaceWorkers,AFL-CIO,District Lodge No.190, LocalLodge No.2182,Petitioner.Case 20-RC-12107November 22, 1974DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn July 18, 1974, the Regional Director for Region20 issued a Decision and Direction of Election in theabove-entitled proceeding wherein he directed an elec-tion in the Petitioner's requested residual unit of all"office and quality control employees." Thereafter, inaccordance with Section 102.67 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended,the Employer filed a timely request for re-view of the Regional Director's Decision on thegrounds,inter alia,that in concluding that the twooffice employees involved are not confidential em-ployees and that the above unit is appropriate, he madefindings of fact which were clearly erroneous and de-parted from Board precedent.By telegraphic order dated August 30, 1974, the re-quest for review was granted regarding the aforestateddeterminations of the Regional Director, and the elec-tion was stayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer contends that secretaries Alta Gre-gory and Annie Hannis are confidential employees andthat, in any event, the unit combining them with qual-ity control employees, absent agreement of the parties,is inappropriate.The Employer is a California corporationengaged inthe manufacture of toothpaste tubes. It has a relativelysmall complementof employees, about 100 of whomare production and maintenance employees currentlyrepresented by the Petitioner. The two office employeesand two quality control employees petitioned for hereinare the only remaining unrepresented employees.Gregory is secretary to the vice president and plantmanager,Robert Wescoatt. Wescoatt, as the only cor-porate officer at the Chico facility, exercisesgeneralsupervisory powers over the plant's operations, includ-ing hiring, firing, and participation in the grievanceprocedure. In 1971 he was the chief negotiator repre-senting the Employer in collective bargaining with thePetitioner for the unit of production and maintenanceemployees. Although the recent contract negotiationswere headed by Robert Hoops, the corporate personneldirector sent from the Employer's corporate headquar-ters in Cincinnati, Ohio, Wescoatt was also a memberof the Employer's negotiating team. In addition to at-tending several of the actual negotiating sessions withthe union representatives, he met daily with Hoops todiscuss bargaining strategy, especially as to the noneco-nomic aspects of the contract. He signed the final con-tract on behalf of the Employer. As Wescoatt's secre-tary, Gregory types all of his correspondence, includingthat of a confidential nature sent to the corporate head-quarters; she opens incoming mail; and she has accessto all the Employer's files.The Board defines as confidential employees thosewho "assist and act in a confidential capacity to personswho formulate, determine, and effectuatemanagementpolicies in the field of labor relations."' Therefore, inview of Wescoatt's involvement in the setting of theEmployer's labor relations policies and the fact thatGregory acts for him in a confidential capacity, we findthat Gregory is a confidential employee. She may not,therefore, be included in the requested unit.Payroll and production clerk AnnieHannis, the onlyother secretary at the Chico facility, maintains time-'cards and payroll, production, personnel, and financialrecords. Although she assumes Gregory's duties in herabsence, this occurs only sporadically. Moreover, thereis no evidence indicating that she has ever acted in aconfidential capacity for Wescoatt or anyone else withregard to labor relations matters. The mere fact thatshe has access to personnel records and to raw financialdata, which might eventually be used by the Employerin a more composite form to determine the nature of itseconomic package offerings in labor negotiations, isinsufficient ' toconstituteherasa confidentialemployee.'We therefore affirm the Regional Direc-tor's finding.The quality control employees work in the plant'slaboratory where they test the enamel thickness on thetubes.Although Hannis and the two quality controlemployees are separately supervised and there is nooverlap in their work responsibilities, they have thesamelife and medical insurance and are under the sameholiday and vacation program. Also, because of theclose proximity of the office and laboratory, Hannis hasdaily contact with the quality control employees, espe-cially around a little kitchen adjacent to the laboratorywhich contains a coffeepot. Although the Board, inmanufacturing establishments, normally does not com-bine office clerical and plant clerical employees in theIThe B. F Goodrich Company,115 NLRB 722, 724 (1956)2Hotel EmployersAssociationof San Francisco,159 NLRB 143, 150(1966)215 NLRB No. 7 VICTOR INDUSTRIES CORPORATIONsame unit, in view of the evidence that some mutualinterests are shared by Hannis and other employees ofthe Employer's relatively small plant complement, weshall include Hannis as part of the requested residualunit.Moreover,if she were excluded,she might becomethe only unrepresented employee in the plant and thuseffectively be denied the opportunity to be representedin collective bargaining.'Hannis and the two quality3Standard Brands Incorporated175 NLRB 734(1969).49control employees,therefore, constitute an appropriateresidual unit herein.Accordingly,we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Election,as modified herein,except that the eligibility payrollperiod therefor shall be that immediately preceding thedate of this Decision.[Excelsiorfootnote omitted frompublication.]